Title: From Josiah, III Quincy to John Quincy Adams, 30 May 1820
From: Quincy, Josiah, III
To: Adams, John Quincy


				
					My dear Sir.
					Boston. 30. May. 1820.
				
				I have the pleasure to inform you, that at a meeting of the American Academy of Arts & Sciences, holden this day, you were unanimously, elected their President.Although your probable residence, at least for some years, at a distance from Massachusetts, may possibly form an objection, in your own mind, to the appointment, yet, in fact the duties of it are little more than nominal, they can easily be done, at Washington, or on your occasional visits, and in facilitating them, so long as I sustain the office I hold, you may always rely upon my best services. I shall therefore hope confidently on having the gratification of announcing your acceptance of it—Very truly and respectfully / Yr St. &c
				
					Josiah Quincy Cor: Sec: A.A.S.
				
				
			